Citation Nr: 1716604	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  05-21 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-connected thoracolumbar spine disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1976. 

This appeal to the Board of Veterans' Appeals (Board) arose from July 2004 and October 2005 rating decisions.

In the July 2004 rating decision, the RO denied service connection for lumbar radiculopathy, discogenic disease L5-S1, as secondary to service-connected myositis of the lumbar spine.  The Veteran filed a notice of disagreement (NOD) in April 2005, and the RO issued a statement of the case (SOC) in June 2005.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2005.

In the October 2005 rating decision, the RO continued a 20 percent disability rating for service-connected myositis of the lumbosacral paravertebral muscles.  The Veteran filed an NOD in December 2005, and the RO issued an SOC in February 2006. The Veteran filed a substantive appeal (via a VA Form 9) in February 2006.

In June 2006, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO, and, in February 2008, the Veteran testified during a hearing before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing).  Transcripts of both hearings are of record. 

The Board notes that, in February 2008, the Veteran revoked his power-of-attorney in favor of the Vietnam Veterans of America.  Thereafter, the Veteran executed a new VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, designating the Veterans of Foreign Wars of the United States as his representative.  The Board has recognized the change in representation. 

In April 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued the denial of the claims (as reflected in a January 2010 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration. 

In July 2011, the Board determined that additional development was necessary to ensure compliance with the April 2008 remand directives, and remanded the matters on appeal a second time for such development.  After completing additional development, the AMC continued the denial of the claims (as reflected in a June 2012 SSOC) and returned these matters to the Board for further appellate consideration. 

In a December 2012 decision, the Board determined that the Veteran's diagnosed intervertebral disc syndrome (IVDS) represented a progression of the previously service-connected disability of myositis of the lumbosacral paravertebral muscles and granted an increased rating, to 40 percent, for the chronic orthopedic manifestations of service-connected thoracolumbar spine disability.  The Board then remanded matter of a rating greater than 40 percent for consideration of the Veteran's entitlement to separate, compensable ratings for chronic neurological manifestations of the service-connected thoracolumbar spine disability; whether a higher rating is warranted under the Formula for Rating IVDS Based on Incapacitating Episodes; and whether a higher rating is warranted on an extra-schedular basis.  The appeal was recharacterized, accordingly, to encompass a single issue.  On remand, the AMC denied a rating greater than 40 percent.

In March 2014, the Board determined that additional development was necessary to ensure compliance with the December 2012 remand directives, and remanded the claim a fourth time for such development.  After completing additional development, the AMC continued to deny the claim (as reflected in a September 2014 SSOC) and returned this matter to the Board for further appellate consideration.

In June 2015, the Board determined that additional development was necessary Io ensure compliance with the December 2012 remand directives, and remanded these matters a fifth time for such development.

After accomplishing further action on remand, the agency of original jurisdiction (AOJ) assigned a separate, 40 percent rating, each, for lumbar radiculopathy of the right and left lower extremities, effective February 18, 2004.  The AOJ continued to deny an increased rating in excess of 40 percent for the underlying thoracolumbar spine disability (to include under the schedule for rating IVDS), and  and found that referral of the thoracolumbar spine claim to VA's Director of Compensation Service for extra-schedular consideration was not warranted. 

The Veteran's paper claims file has been converted into a paperless, electronic claims file via the Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All records in such files have been considered by the Board.


FINDING OF FACT

In an June 2016 statement, prior to the promulgation of a decision in this appeal, the Board received written notification from the Veteran that he wished to withdraw any remaining issue on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In June 2015, the Veteran filed a statement indicating that he wished to withdraw from any remaining issue contained in his recent BVA remand order and asked that the AOJ discontinue further development actions.  As noted, the only remaining issue on appeal pertains to a rating in excess of 40 percent for the service-connected thoracolumbar spine disability, itself.  Although, in March 2017, the Veteran's representative filed an Informal Hearing Presentation with respect to the remaining claim on appeal, this action did not serve to abrogate the request for withdrawal previously filed by the Veteran.  Thus, no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


